*76OPINION OF THE COURT
Lane, J.
We agree with the underlying facts as stated in the dissent. We also concur in the conclusion that dismissal on the basis of the doctrine of forum non conveniens would not obtain in this case. However, we find that dismissal of the complaint was appropriate by applying the doctrine of sovereign immunity.
In the State of New York, the doctrine of sovereign immunity is applicable to a New York State University, since the university is deemed an integral part of the government of the State (State Univ. of N. Y. v Patterson, 42 AD2d 328, 329; State Univ. of N. Y. v Syracuse Univ., 285 App Div 59, 61). Texas law similarly provides that its State educational institutions are an arm of Texas State government (see, e.g., Lowe v Texas Tech Univ., 540 SW2d 297, 298, [Tex]). Furthermore, the statute provides that a suit against the University of Houston may only be brought in Texas (Texas Education Code, § 111.33). Since the State of Texas has consented to be subject to suit, but solely in the State of Texas, we, as a matter of comity, recognize that limitation and decline to permit suit here in New York.
A recent decision of the Supreme Court of the United States does not mandate a contrary conclusion. In Nevada v Hall (440 US 410), the respondents, California residents, were injured in an automobile collision on a California highway. The driver of the other vehicle was an employee of the University of Nevada driving a car owned by the State of Nevada. The California Supreme Court held that the State of Nevada was amenable to suit in California and remanded the action for trial.
Prior to trial, the State of Nevada moved to limit the amount of damages by applying the Nevada statute limiting damages against the State of Nevada in a tort action to $25,000. The limitation was not applied, and the jury found in favor of the California plaintiff and awarded damages in the amount of $1,150,000. The California Court of Appeal affirmed, and the California Supreme Court denied review. The Supreme Court of the United States granted a writ of certiorari and, in reviewing the merits, affirmed the judgment of the California Court of Appeal. The court majority held, inter alia, that the constitutional limitations on the suability of the States involved limits on Federal courts entertaining suits against a State, but did not limit the exercise by a State of its *77power to authorize its courts to assert jurisdiction over another State (Nevada v Hall, 440 US 410, supra). The court also found that the full faith and credit clause of the Constitution did not bar California from effectuating its own overriding State interest above that of Nevada, a sister State (Nevada v Hall, 440 US 410, supra). However, the court concluded by stating: "In the past, this Court has presumed that the States intended to adopt policies of broad comity towards one another. But this presumption reflected an understanding of state policy, rather than a constitutional command” (Nevada v Hall, 440 US 410, 425, supra).
In would appear that the State of New York should give great weight to the limitations imposed by sister States on suits which the sister States would permit against themselves. Absent an overriding New York State concern, the sister State’s limitations on incursions against its sovereignty should be given the greatest respect.
Accordingly, the order and judgment (two papers) of the Supreme Court, New York County (Helman, J.), entered July 26, 1978 and July 31, 1978, respectively, dismissing the complaint, should be affirmed, without costs or disbursements.